Citation Nr: 0912951	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 27, 1981, 
for a grant of service connection for a pilonidal cyst with 
sinus formation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for a 
pilonidal cyst with sinus formation and assigned a 10 percent 
rating, effective April 1, 2002.  

This case was previously before the Board in September 2008 
when it was remanded for the RO to consider whether it's May 
1967 unappealed rating decision denying service connection 
for pilonidal cyst was the product of clear and unmistakable 
error (CUE).  In an unappealed November 2008 rating decision, 
the RO denied the Veteran's CUE claim.  As such, his CUE 
claim is not on appeal.  In a November 2008, however, the RO 
granted an effective date of July 27, 1981, for the grant of 
service connection for pilonidal cyst with sinus formation.  
Because this earlier effective date does not represent a 
complete grant of the benefit sought on appeal, his claim 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  In a May 1967 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
pilonidal cyst.  The Veteran was provided notice of this 
decision, however, he did not perfect an appeal.

2.  In a December 1974 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for pilonidal cyst.  The Veteran was 
provided notice of this decision; however, he did not file an 
appeal.

3.  The Veteran did not again seek to reopen his claim of 
entitlement to service connection for pilonidal cyst until 
July 27, 1981, when he filed an application to reopen a claim 
of entitlement to service connection for pilonidal cyst.


CONCLUSIONS OF LAW

1.  The RO's May 1967 and December 1974 rating decisions that 
denied the Veteran's claim of entitlement to service 
connection for pilonidal cyst and application to reopen a 
claim of entitlement to service connection for pilonidal cyst 
are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302 (2008).

2.  An effective date earlier than July 27, 1981, for the 
grant of service connection for pilonidal cyst, is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's pilonidal cyst claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his pilonidal cyst.  As such, he maintains that 
the effective date of service connection should be 
retroactive to his separation from service in 1966.

The basic facts are not in dispute.  Prior to the application 
to reopen a claim of entitlement to service connection for 
pilonidal cyst, received July 27, 1981, the Veteran applied 
for service connection or filed an application to reopen a 
claim of entitlement to service connection for pilonidal cyst 
twice and these claims were denied in rating decisions dated 
in May 1967 and December 1974.  The Veteran was notified of 
these decisions; however, he did not perfect any appeal.  As 
such, the denials of the Veteran's claim of entitlement to 
service connection for pilonidal cyst and subsequent 
application to reopen became final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  Subsequently, 
the Veteran filed another application to reopen a claim of 
entitlement to service connection for pilonidal cyst that was 
received by VA on July 27, 1981.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a Veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the Veteran's application to reopen a claim of entitlement to 
service connection for pilonidal cyst was received after the 
prior final denial dated in December 1974.  An effective date 
of an award of service connection is not based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the Veteran did not 
perfect an appeal of the denial of his earlier application to 
reopen a claim of entitlement to service connection for 
pilonidal cyst, dated in December 1974, and did not file 
another formal or informal application to reopen a claim of 
entitlement to service connection for pilonidal cyst prior to 
July 27, 1981, VA is precluded, as a matter of law, from 
granting an effective date prior to July 27, 1981, for 
service connection.

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a current claim for the benefit.  Indeed, the "unequivocal 
command" that the effective date of benefits cannot be 
earlier than the date of claim, set forth in 38 U.S.C.A. § 
5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 
(Fed.Cir. 1999).  Therefore, this appeal must be denied 
because the RO has already assigned the earliest possible 
effective date provided by law.  In denying this claim, the 
Board acknowledges the Veteran's service and the unfortunate 
circumstances of the case.  Although the Board denies his 
claim as a matter of law, the Board is sympathetic to the 
claim.  The Board, however, is without authority to grant an 
earlier effective date for service connection for pilonidal 
cyst on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. at 425.  Because the 
Veteran's claim fails because of absence of legal merit or 
lack of entitlement under the law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to July 27, 1981, for 
service connection for pilonidal cyst with sinus formation, 
is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


